DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in contains legal phraseology. To wit: “such as” and “or the like.” Correction is required.  See MPEP § 608.01(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 4, 6, 9, 10 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Re. claim 3: The passage “which clearance is sufficient to prevent or at least minimize the possibility of contact of the movable member” is vague and indefinite. 
Re. claim 9: The passage “sealant fluid suitable for sealing” is vague and indefinite. “Suitable” is subjective and thus considered vague and indefinite.  
Re. claims 10 and 11: The passage “susceptible to contact” is indicative of a possibility and not considered a positive limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,167,140 (Cooper; provided to the Office by Applicant in an IDS) in view of Japanese Patent No JPH082119598A (Yamamoto).  
Re. claims 1 and 13: Cooper discloses a fluid injection device for injecting a dispensable fluid material into a pressurized system having therein relatively high and low pressure zones of a pressurized fluid, the fluid injection device comprising: a tube (112) having an inlet end (114) and an outlet end (116), the inlet end having an inlet closure member (118) which is connectible in fluid flow communication to such high pressure zone, and the outlet end having an outlet tube connector (122) which is connectible in fluid flow communication with such low pressure zone, the outlet tube connector defining a discharge flow path extending therethrough to exteriorly of the device; the tube (112) defining therewithin a closed storage chamber (18) disposed between the inlet closure member (118) and the outlet tube connector (122), the storage chamber containing a dispensable fluid material and having an outlet end closed by an outlet valve (124; note that valve 124 is identically depicted as element 92 in figure 7 and identified as a Schrader valve), the outlet valve being configured to be opened by being contacted by a member. That is, when the apparatus (110) is connected to a pressurized, closed-loop air conditioning or refrigeration system, the outlet valve is inherently actuated by a member, such as a stem (see, for example, annotated figure 7b, reproduced below). 

    PNG
    media_image1.png
    385
    996
    media_image1.png
    Greyscale

Cooper discloses a member, the member being disposed within the discharge flow path adjacent to and spaced downstream from the outlet valve and within the flow path, the member being configured (a) to permit passage of the dispensable fluid material through the discharge flow path, and (b) so that upon connection of the outlet tube connector to such low pressure zone, the member is forced into contact with the outlet valve to open the outlet valve for discharge of the dispensable fluid material through the discharge flow path. Cooper, however, does not specifically disclose a movable member.  
Yamamoto teaches a movable member (43) that is disposed within a flow path and being movable within the flow path, with the movable member capable of being forced into contact with an outlet valve to open the outlet valve. With regard to claim 13, Yamamoto’s movable member (43) comprises a check valve passage (43c) within which is disposed a check valve (45a) that is configured to prevent backflow (see annotated figures 2 and 3 reproduced below). 

    PNG
    media_image2.png
    683
    1344
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the member that is inherently disclosed by Cooper to include the movable member of Yamamoto. One of ordinary skill in the art would have been motivated to make this modification because this would provide greater flow control when injecting dispensable fluid material into the pressurized system. 
Re. claim 2: Yamamoto discloses wherein the movable member (43) further comprises a check valve passage (43c) for passage therethrough of the dispensable fluid material, and a check valve (45) disposed within the check valve passage and configured to prevent backflow (see Yamamoto figures 1 and 2 above);.  
Re. claim 3: Cooper as modified by Yamamoto further discloses wherein the movable member (43; Yamamoto) comprises an sealing element (44; Yamamoto) and there is a clearance between the movable member (43; Yamamoto) and the outlet valve (124, Cooper) which clearance is sufficient to prevent or at least minimize the possibility of contact of the movable member (43; Yamamoto) and its sealing element (44; Yamamoto) with any dispensable fluid material which has leaked past the outlet valve (124; Cooper). Note that leaking fluid from Cooper would be received in chamber 42 of Yamamoto.  
With regard to the limitation of an O-ring, Applicant has not indicated any unexpected or surprising results obtained by using an O-ring as opposed to other types of sealing elements. Further, Applicant has not indicated that the use of an O-ring is critical to the operation of the device. As evidenced by Yamamoto figure 1 where metal body 41 is provided with an O-ring at its lower end, the use of O-rings is well known to the art. Therefore, the particular type of sealing element used appears to be an obvious matter of design choice.  
Re. claim 4: Cooper as modified by Yamamoto inherently discloses wherein a clearance between the movable member (43; Yamamoto) and the outlet valve (124; Cooper) is sufficient to prevent or at least minimize the possibility of contact of the movable member (43 Yamamoto) and the sealing element (44; Yamamoto) with any dispensable fluid material which has leaked past the outlet valve (124; Cooper). Note that if there were no clearance, that would mean that the outlet valve (124; Cooper) would be lifted from its seat and the contents of the tube (110; Cooper) would be prematurely discharged as the outlet valve (124; Cooper) is being connected to the body (41; Yamamoto). Therefore, in order to prevent premature discharge, some clearance would be required. Cooper as modified by Yamamoto does not particularly disclose wherein the clearance is from about 0.02 inch (0.051 cm) to about 0.04 inch (0.102 cm). As explained supra, some clearance would be required in order for the connection to avoid premature leakage. Moreover, with regard to the upper limit of the clearance, such clearance would depend upon the stroke of the outlet valve (124; Cooper). Therefore, since there range of distances of the clearance does not appear to result in any new or unexpected results or is critical to the operation of the valve, the particular range of distances of the clearances claimed would have been a matter of design choice. 
Re. claim 5: Cooper as modified by Yamamoto discloses wherein such low pressure zone is accessible via a service port of such pressurized system and the outlet tube connector further (122: Cooper) comprises an installation member (threaded end) configured to secure the outlet tube connector to such service port and force the movable member (43; Yamamoto) into said contact with the outlet valve (124; Cooper).  
Re. claim 6: Cooper as modified by Yamamoto discloses the use of threaded ends to connect various components together. It would have been obvious to one of ordinary skill in the art to use threaded connection where needed or desired, as such connections are old and well known to the art (see Cooper and Yamamoto above).
Re. claim 7: Cooper as modified by Yamamoto discloses wherein the outlet valve (124; Cooper) comprises an operating member facing the movable member (43; Yamamoto) and aligned therewith whereby movement of the movable member into contact with the operating member displaces the operating member to open the outlet valve (124; Cooper).  
Re. claim 9: Cooper discloses wherein the dispensable fluid material is a fluid suitable for detecting leaks in such pressurized system. Obviously, Cooper is capable of dispensing material that is suitable for sealing leaks. That is, there is nothing to preclude Cooper from fluid that is suitable for sealing leaks.   
Re. claim 10: Cooper as modified by Yamamoto both inherently disclose wherein at least those portions of the device which are susceptible to contact with the dispensable fluid material prior to use of the device are comprised of one or more moisture-impermeable materials.  
Re. claim 11: Cooper as modified by Yamamoto both inherently disclose wherein at least those portions of the device which are susceptible to contact with the dispensable fluid material prior to use of the device are comprised of one or more materials that are not subject to dimensional change by contact with the dispensable fluid material.  
Re. claim 12: Cooper discloses wherein the inlet closure member (118); is configured to automatically, upon being connected to such high pressure zone, switch from a closed position to an open position (via valve 120; see Cooper figure 7b above).  
Re. claim 14: Yamamoto discloses wherein the check valve (43a) is spring-loaded (46; (see Yamamoto figures 1 and 2 above)).  
Re. claim 15: Cooper as modified by Yamamoto discloses wherein upon loosening or disconnection of the device from fluid flow communication with the low pressure zone of such pressurized system while the device is still connected in fluid flow communication to the high pressure zone of such pressurized system, the movable member (43) is configured to automatically return to its position spaced down-stream from the outlet valve to thereby close the outlet valve to shut off flow through the device of the dispensable fluid material.  
Re. claim 16: Cooper discloses wherein the dispensable fluid material is a fluid suitable for detecting leaks in such pressurized system. Obviously, Cooper is capable of dispensing material that is suitable for sealing leaks. That is, there is nothing to preclude Cooper from fluid that is suitable for sealing leaks. 
Re. claim 17: Cooper in view of Yamamoto discloses wherein the outlet tube connector (116; Cooper) further comprises a threaded installation nut (122; Cooper) configured to be threaded onto such service port whereby the movable member (43; Yamamoto) is urged by movement of the installation nut relative to such service port to cause such service port to displace the operating pin whereby to open the outlet valve.  
Re. claim 18: Cooper discloses wherein the inlet closure member (118) and the outlet valve (124) each comprise a Schrader valve, the Schrader valve of the inlet closure member being configured to automatically open upon being connected to such high pressure zone (see Cooper figure 7b above).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Yamamoto as applied to claim(s) 1 above, and further in view of U.S. Patent No. 6,539,970 (Knowles). 
Re. claim 8: Cooper as modified by Yamamoto discloses a movable member (43; Yamamoto) comprises a circumferential groove (43b; Yamamoto) within which is disposed a sealing element (44; Yamamoto) to prevent or at least inhibit leakage around the movable member during use of the device. However, the combination does not specifically disclose wherein the sealing element is an O-ring, or that the O-ring retains the movable member in place to prevent actuation of the outlet valve (124; (Cooper) by unintended movement of the movable member prior to use of the device.  
Knowles teaches the use of O-rings (11, 21, 32, 64, 108, 211 and 214) in a servicing apparatus for air conditioning (see, for example, annotated figure 1 reproduced below). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Note that the O-rings are under compression, and as such, tend to resist movement of the components that they reside between. 
With regard to the limitation of an O-ring, Applicant has not indicated any unexpected or surprising results obtained by using an O-ring, as opposed to other types of sealing elements. Further, Applicant has not indicated that the use of an O-ring is critical to the operation of the device. As evidenced by Knowles figure 1 above, the use of O-rings is well known to the art. Therefore, the particular type of sealing element used appears to be an obvious matter of design choice.  

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the combination of the references would mutilate the primary references of Cooper, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/           Examiner, Art Unit 3753                                                                                                                                                                                             
/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753